Citation Nr: 1136876	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision, decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file was later permanently transferred to the Montgomery, Alabama RO (Montgomery RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected duodenal ulcer condition has worsened since he was last examined by VA in May 2009.  It is currently evaluated under Diagnostic Code 7305, as 10 percent disabling.  Both he and his accredited representation request that a new stomach examination to assess the current severity of his condition. See Appellant's Brief, p. 2.  

Here, the medical evidence shows numerous complaints of abdominal pain and treatment for "recurrent GI ulcerations."  See July 2010 Letter From Dr. Glymph; see also VA Treatment Record, June 2010.  In addition, at his personal hearing before a decision review officer in January 2008, the Veteran endorsed increasing ulcer symptomatology such as nausea, vomiting, and burning sensations. 

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist 
includes providing a thorough and contemporaneous medical examination. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition. See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC shall contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his duodenal ulcer disability.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent records.  All efforts to obtain these records should be fully documented. If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2. The RO/AMC should arrange for a VA examination by an appropriately skilled examiner to determine the current severity of the Veteran's service connected ulcer disorder.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review.  The examiner should indicate in the examination report if the claims file was reviewed.  All indicated tests and studies should be performed, and all clinical findings reported in detail.


The examiner should provide findings with respect to whether the Veteran: (a) has pain only partially relieved by standard ulcer therapy; (b) exhibits impairment of health manifested by anemia and weight loss; (c) has periodic vomiting, recurrent hematemesis or melena; (d) has recurring episodes averaging 10 days or more in duration at least 4 or more times a year; (e) has recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations; or (f) has recurring symptoms once or twice yearly.  The examiner should provide an assessment as to whether the Veteran's overall symptomatology for any particular time period, since 2006, is best characterized as mild, moderate, moderately severe, or severe.  

A rationale should be provided for all opinions offered.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's increased rating claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



